                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

          CHAMBERS OF                                                   MARTIN LUTHER KING
         ESTHER SALAS                                                      COURTHOUSE
   UNITED STATES DISTRICT JUDGE                                            50 WALNUT ST.
                                                                             ROOM 5076
                                                                         NEWARK, NJ 07101
                                                                             973-297-4887


                                         January 15, 2020


                                      LETTER OPINION

       Re:      Demetria Padua Guiuan v. Wells Fargo Bank, N.A., et al.
                Civil Action No. 18-11423 (ES)

Dear Parties:

       Before the Court is appellees Wells Fargo Bank, N.A., Wells Fargo Home Mortgage
(together, “Wells Fargo”), and HMC Assets, LLC’s (“HMC”) (collectively, “Appellees”) motion
to dismiss pro se appellant Demetria Padua Guiuan’s (“Appellant”) bankruptcy appeal. (D.E. No.
9). The Court has considered the relevant submissions and decides this matter without oral
argument. See Fed. R. Civ. P. 78(b); L. Civ. R. 78.1(b). For the reasons that follow, the Court
grants Appellees’ motion.

        Background. The history between these parties goes back more than a decade, starting in
April of 2006 when Appellant defaulted on the mortgage to her home. Wells Fargo Bank, N.A. v.
Guiuan, No. A-3889-14T2, 2016 WL 5400473, at *1 (N.J. Super. Ct. App. Div. Sept. 28, 2016).
This matter appears to be the latest attempt by Appellant to stall the foreclosure of her residence.
On May 5, 2017, Appellant filed a Chapter 13 voluntary petition with the Bankruptcy Court. In
re Demetria Padua Guiuan, Bankruptcy Petition No. 17-19453, D.E. No. 1 (Bankr. D.N.J.)
(hereinafter (“Bankruptcy Petition No. 17-19453”)). After Wells Fargo filed a proof of claim for
$613,337.23 secured by a lien on Appellant’s residence, Appellant filed an Adversary Complaint
against Appellees. (Id. at D.E. No. 196; Demetria Padua Guiuan v. Wells Fargo Bank, N.A., et
al., Adversary Proceeding No. 17-1711, D.E. No. 1 (Bankr. D.N.J.) (hereinafter (“Adversary
Proceeding No. 17-1711”)). Thereafter, Appellees moved to dismiss the Adversary Proceeding,
and the Bankruptcy Court granted the motion on April 30, 2018. (Adversary Proceeding No. 17-
1711, D.E. Nos. 16–18). The Bankruptcy Court subsequently denied Appellant’s motion for
reconsideration on June 13, 2018. (Id., D.E. No. 22).

       On June 22, 2018, Appellant filed a Notice of Appeal initiating this action. (D.E. No. 1;
see also Adversary Proceeding No. 17-1711, D.E. No. 25). Notably, the Notice of Appeal
challenges only the June 13, 2018 Order denying her motion for reconsideration; it does not
challenge the April 30, 2018 Order dismissing the Adversary Proceeding. (D.E. No. 1). On July


                                                 1
6, 2018, Appellant filed a statement of issues and designation of record on appeal. (D.E. No. 2). 1
Relevant here, the designation of record specifically notified the parties that pursuant to Federal
Rule of Bankruptcy Procedure 8018(a), “[A]ppellant must serve and file a brief within 30 days”
of the docketing of the designation of record. (See id.). Appellant missed that deadline, and in
fact never submitted her brief in support of her appeal.

        On or about August 27, 2018, Appellant mailed to Appellees a “Motion to Withdraw
Notice of Appeal,” which requested that the Court dismiss her appeal. (D.E. No. 6-1). Appellant
did not, however, file this motion with the Court. On November 18, 2018, Appellees filed a letter
requesting that the Court close this appeal in light of Appellant’s August 27th request. (D.E. No.
6). Seeking clarification, the Court then ordered Appellant to file a letter by December 27, 2018
“indicating the status of this matter and whether she desire[d] to withdraw her appeal.” (D.E. No.
7). Thereafter, Appellant filed a letter explaining that she had mailed the motion to withdraw
because this appeal was “pushing back the confirmation of [her] Chapter 13 Plan.” (D.E. No. 8).
Nevertheless, Appellant reneged on her motion and instead requested that the Court not dismiss
her appeal. (Id.).

        Up until that point, over six months since the filing of the Notice of Appeal, Appellant had
done nothing to prosecute her appeal and had missed the deadline to file her moving brief in
support of the appeal. Following Appellant’s letter, four months passed and Appellant, again, did
nothing to prosecute her appeal. Thus, Appellees filed the instant motion to dismiss for lack of
prosecution. (D.E. No. 9). A week after the deadline to file her opposition had passed, Appellant
filed a motion seeking an extension of time to file her response. (D.E. No. 10). On June 3, 2019,
Appellant filed an opposition without permission. (D.E. No. 12). 2 Although she labels her brief
as an “Objection to Dismiss Appeal and Cross-Motions to Vacate Adversary Complaint Dismissal
with Prejudice and to Stay Defendant’s Motion for Relief from Automatic Stay Pending Appeal,”
the brief is at times confusing and incoherent, and appears to only address Appellee’s motion to
dismiss. (See generally id.). Thus, as of the date of this decision, Appellant has not filed anything
in support of the merits of her appeal.

       Legal Standard. An appellee may move to dismiss a bankruptcy appeal where the
appellant fails to file and serve a brief within the time limits set forth in Rule 8018 or otherwise
set by the Court. Fed. R. Bankr. P. 8018(a)(4). The Court, in its discretion, may dismiss a
bankruptcy appeal for lack of prosecution. In re New Century TRS Holdings, Inc., 619 F. App’x
46, 48 (3d Cir. 2015) (citing Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002); In re
Jewelcor, Inc., 11 F.3d 394, 397 (3d Cir. 1993); Poulis v. State Farm Fire & Cas. Co., 747 F.2d
863 (3d Cir. 1984)).

         To dismiss a bankruptcy appeal for lack of prosecution, the Court must consider six factors:
(i) “the extent of the party’s personal responsibility;” (ii) the prejudice caused to adversaries caused
by appellant’s failure to prosecute; (iii) the party’s “history of dilatoriness”; (iv) “whether the
conduct of the party or the attorney was willful or in bad faith;” (v) effectiveness of other sanctions;

1
        Appellees filed a counter-designation of record on appeal on July 27, 2018. (D.E. No. 3).
2
        Although Appellant filed the brief outside the deadline without permission from the Court, the Court has
nonetheless considered Appellant’s opposition in the interest of completeness.
                                                       2
and (vi) “meritoriousness of the claim or defense.” Emerson, 296 F.3d at 190 (citing Poulis, 747
F.2d at 868). It is not necessary that all six factors weigh in favor of dismissal for the Court to
dismiss the action. See In re New Century TRS Holdings, Inc., 619 F. App’x at 49 (citing Curtis
T. Bedwell & Sons, Inc. v. Int’l Fid. Ins. Co., 843 F.2d 683, 696 (3d Cir. 1988)).

        Analysis. Having reviewed the parties’ submissions, the Court finds that the Poulis factors
favor dismissal. First, the record demonstrates that Appellant is personally responsible for her
failure to prosecute this action. In particular, an appellant proceeding pro se is personally
responsible for delays in her case and is solely responsible for the progress of her case. See In re
New Century TRS Holdings, Inc., 619 F. App’x at 48; Emerson, 296 F.3d at 190. Thus, Appellant
has the sole duty to prosecute this appeal, and she is personally responsible for the failure to timely
file the required briefs and otherwise prosecute this action. Appellant, however, offer no valid
excuse for her failure to prosecute this appeal. (See D.E. No. 12 at 20–21). Moreover, Appellant
is an experienced litigator and is well-aware of the requirements and deadlines set out by the
Federal Rules of Civil and Bankruptcy Procedure. (See infra note 3). Accordingly, this factor
weighs in favor of dismissal. See, e.g., In re 40 Lakeview Drive, LLC, No. 15-14692, 2018 WL
10150481, at *2 (D.N.J. June 28, 2018) (“The Appellant is well-aware of the requirements and
deadlines set forth in the Federal Rules of Bankruptcy Procedure, in view of this past experience.
Thus, the Appellant is personally responsible for the failure to timely proceed with the prosecution
of her appeal.”); Bembry-Muhammad v. Greenberg, No. 15-8829, 2016 WL 4744139, at *2 (D.N.J.
Sept. 12, 2016) (dismissing appeal where “the Appellant is proceeding pro se, the duty to properly
prosecute the appeal fell on her, and thus she is personally responsible for the failure to timely
perfect this appeal and to properly serve the Appellee”).

        Second, Appellees are suffering prejudice as a result of Appellant’s failure to prosecute.
Dismissal is warranted when “delays in the case, [cause creditors] to expend resources to address
the delay and [the appellant’s] failures in meeting deadlines instead of defending the appeal on the
merits.” In re New Century TRS Holdings, Inc., 619 F. App’x at 48; see also Bembry-Muhammad,
2016 WL 4744139 at *2 (“[C]reditors would be prejudiced at this juncture if this Court were to
allow the appeal to proceed several months after it was supposed to be perfected.”). Here, the
prejudice to HMC in particular is tangible. HMC has moved for relief from the automatic stay in
the underlying bankruptcy action in order to pursue state court remedies, such as taking the
property at issue to sheriff’s sale. (See Bankruptcy Petition No. 17-19453, D.E. No. 85). However,
the divestiture rule has divested the Bankruptcy Court of jurisdiction to grant such relief since this
action is directly related to the requested stay relief. (See id, D.E. No. 196). Thus, HMC is
essentially trapped litigating an appeal that Appellant has not bothered to prosecute, while at the
same time being unable to obtain relief from the Bankruptcy Court in order to exercise its rights
and remedies under the terms of the mortgage.

       Third, Appellant has a history of dilatoriness. Appellant failed to file her moving brief
within 30 days after the docketing of the notice that the record had been transmitted, in violation
of Rule 8018(a). (See D.E. No. 2; Fed. R. Bankr. P. 8018(a)). In fact, after initiating this action
Appellant took no action to prosecute this case for over five months. Instead, she apparently
mailed Appellees (but did not file with the Court) a motion withdrawing her appeal, only to
subsequently backtrack on that request. (D.E. Nos. 6 & 8). After her December 27, 2018 letter,

                                                  3
Appellant again did nothing for over four months, resulting in Appellees filing the instant motion.
(See D.E. No. 9). Thereafter, Appellant also missed her deadline to file an opposition to Appellees’
instant motion, choosing instead to file a motion to extend the deadline a week after her deadline
to file an opposition had passed. (D.E. No. 10). Thus, the record before the Court demonstrates
that Appellant has a history of dilatoriness and failure to prosecute this action. 3

         Fourth, Appellant’s failure to prosecute is willful. To determine if a litigant’s delay is
willful or in bad faith, the Court may consider whether the litigant has as justification for her failure
to prosecute, whether extensions have been requested, and other conduct that may be indicative of
the litigant’s motives. See In re New Century TRS Holdings, Inc., 619 F. App’x at 48 (affirming
finding of willful delay where litigant had medical excuse but she submitted other filings, ignored
warnings, and filed multiple extension requests); Bembry-Muhammad, 2016 WL 4744139 at *2
(finding willful delay where litigant ignored warnings from Court and was an experienced litigant).
Here, Appellant is an experienced litigator. Indeed, she has been litigating the foreclosure of her
residence and the bankruptcy action for more than a decade. (See supra note 3). Moreover,
Appellant offers no valid justification for her failure to prosecute this action. (See generally D.E.
No. 12). Thus, the Court finds that Appellant has been willful in her failure to prosecute this
action.

        Fifth, dismissal is the most appropriate sanction in this case. The fifth factor looks at
whether the imposition of alternative (e.g., monetary) sanctions will be an effective alternative to
dismissal. Bembry-Muhammad, 2016 WL 4744139 at *2. Because Appellant is proceeding pro
se and has sought bankruptcy relief, it appears that monetary sanctions will not be an effective
alternative to dismissal. See, e.g., Bembry-Muhammad, 2016 WL 4744139 at *2; see also In re
New Century TRS Holdings, Inc., 619 F. App’x at 48 (citing Emerson¸ 296 F.3d at 191)). In fact,
Appellant agrees that monetary sanctions are inappropriate in this case, and does not appear to
dispute that dismissal is the most appropriate sanction. (See D.E. No. 12 at 34–36).

       Sixth, and most importantly, Appellant’s appeal is simply without merit. As noted above,
Appellant appeals the Bankruptcy Court’s June 13, 2018 Order denying her motion for
reconsideration. (D.E. No. 1). But the Bankruptcy Court properly denied the motion for

3
         The Court notes that Appellant has a long history of filing questionable applications in state and federal
courts, and this appeal is far from the first time that Appellant has attempted to litigate the issues raised by the
underlying Adversary Complaint. See, e.g., Wells Fargo Home Mortgage v. Demetria Guiuan, et al., No. F-12019-
06 (N.J. Sup. Ct. Ch. Div. Essex Cnty.) (final judgment in foreclosure action entered Mar. 20, 2007); In re Demetria
Padua Guiuan, Bankruptcy Petition, No. 07-20736 (Bankr. D.N.J.) (bankruptcy case terminated Dec. 28, 2007); In re
Demetria Padua Guiuan, Bankruptcy Petition, No. 07-28199 (Bankr. D.N.J.) (bankruptcy case terminated May 2,
2008); In re Demetria Padua Guiuan, Bankruptcy Petition, No. 08-21742 (Bankr. D.N.J.) (bankruptcy case terminated
July 27, 2009); Demetria Padua Guiuan v. Wells Fargo Bank, N.A., No. 08-5180 (D.N.J.) (bankruptcy appeal
dismissed July 14, 2009); Demetria Guiuan v. Wells Fargo Bank, N.A., et al., No. 10-3901 (D.N.J.) (case dismissed
pursuant to the Rooker-Feldman doctrine on Nov. 18, 2010, as a collateral attack on the underlying foreclosure action);
Wells Fargo Bank, N.A. v. Demetria Guiuan, et al., No. F-024967-12 (N.J. Sup. Ct. Ch. Div. Essex Cnty.) (final
judgment entered in foreclosure action on Feb. 19, 2015); Wells Fargo Bank, N.A. v. Demetria Guiuan, No. A-3889-
14T2 (N.J. Sup. Ct. App. Div.) (opinion affirming denial of motion to vacate final judgment in foreclosure action
decided Sept. 28, 2016); Wells Fargo Bank, N.A. v. Demetria Guiuan, No. C-497 September Term 2016 078643 (N.J.)
(denial of petition for certification filed Jan. 26, 2017); Demetria Padua Guiuan v. Wells Fargo Bank, N.A., et al.,
Adversary Proceeding No. 17-1562 (Bankr. D.N.J.) (dismissed against Wells Fargo Bank, N.A. on Jan. 2, 2018).
                                                          4
reconsideration because it improperly reiterated arguments previously addressed and rejected by
the Bankruptcy Court. (Adversary Proceeding No. 17-1711, D.E. No. 22). Accordingly,
Appellant failed to meet her burden under Federal Rules of Civil Procedure 59(e) and 60(b) and
Federal Rules of Bankruptcy Procedure 9023 and 9024. See, e.g., In re Benjamin, 580 B.R. 115,
117 (Bankr. D.N.J. 2018) (“A motion for reconsideration may be granted only where (i) there has
been an intervening change in controlling law; (ii) new evidence has become available; or (iii)
there is a need to prevent manifest injustice or to correct a clear error of fact or law.”); In re
Barksdale, No. 13-25477, 2015 WL 9700952, at *7 (Bankr. D.N.J. Nov. 10, 2015) (“A motion for
reconsideration cannot be used as a vehicle to reargue the motion or to present evidence which
should have been raised before.” (internal quotation marks omitted)).

         Moreover, the Court further finds that the Bankruptcy Court’s underlying April 30, 2018
Order properly granted Appellees’ motion to dismiss the Adversary Complaint. Among other
things, the Bankruptcy Court found that Counts II through VIII were barred by the Rooker-
Feldman doctrine since (i) Appellant was a state-court loser in the underlying foreclosure action;
(ii) the final judgment of foreclosure was entered long before she filed the Adversary Complaint;
(iii) Appellant’s Adversary Complaint asserted injuries caused by the foreclosure judgment,
including physical and emotional distress; and (iv) Appellant sought an order from the Bankruptcy
Court that would directly require the Bankruptcy Court to reconsider and invalidate the state
court’s foreclosure judgment. (Adversary Proceeding No. 17-1711, D.E. No. 17 at 39:10–41:48;
see also id., D.E. No. 1 at 41–42 (requesting, among other things, that the Bankruptcy Court quiet
title, invalidate the lien, void the mortgage and note, and void assignment of the mortgage)). The
Court finds no error in the Bankruptcy Court’s well-reasoned analysis since adjudication of these
claims would have required the Bankruptcy Court to engage in improper appellate review of the
state-court’s judgment. See, e.g., Willoughby v. Zucker, Goldberg & Ackerman, LLC, No. 13-
7062, 2014 WL 2711177, at *4 (D.N.J. June 16, 2014) (dismissing under Rooker-Feldman when
the plaintiff was “challenging the right of the lender to have foreclosed on the property, [ ] seeking
to litigate the validity of the foreclosure sale, [ ] seeking to circumvent the state court’s denial of
her request for an accounting, and [ ] relitigating the redemption value of her home”). 4

4
         The Bankruptcy Court also held that to the extent Rooker-Feldman did not apply to these claims, the claims
were barred by the doctrines of entire controversy, res judicata, and collateral estoppel. (Adversary Proceeding No.
17-1711, D.E. No. 17 at 42:00–1:00:30). The Court concurs with the Bankruptcy Court’s well-reasoned analysis. In
particular, the entire controversy doctrine bars claims brought in federal court “when there was a previous state-court
action involving the same transaction.” Ricketti v. Barry, 775 F.3d 611, 613 (3d Cir. 2015). Under this doctrine, “all
claims [and defenses] emanating from a transaction, or a related series of transactions, must be joined in a single
proceeding.” Delacruz v. Alfieri, 145 A.3d 695, 700 (N.J. Super. Ct. 2015). Relevant here, parties to a foreclosure
action must raise all claims and defenses that are germane to the foreclosure within the foreclosure action. Id. at 707.
Claims are germane when they arise out of the mortgage transaction, such as disputes over the validity of the loan
documents. Id.; Coleman v. Chase Home Fin., LLC ex rel. Chase Manhattan Mortg. Corp., 446 F. App’x 469, 471–
73 (3rd Cir. 2011).

          Undoubtably, the claims raised by Counts II through VIII of the Adversary Complaint (which raise disputes
as to the validity of the lien, validity of the mortgage instrument and contract, validity of the assignment, the title to
the property, and alleged fraudulent and unfair business practices by Wells Fargo in connection with the mortgage
(see Adversary Proceeding No. 17-1711, D.E. No. 1 ¶¶ 84–153)) are all germane to the underlying foreclosure
proceedings. See Willoughby, 2014 WL 2711177, at *5 n.5 (quoting LaSalle Nat. Bank v. Johnson, No. F-12888-05,
2006 WL 551563, at *2 (N.J. Super. Ct. Ch. Div. Mar. 3, 2006) (noting that claims germane to a foreclosure action
include “payment and discharge, failure of consideration, incorrect computation of the amounts due, fraud, mistake,
                                                            5
        As to the remaining claims, the Bankruptcy Court found that Appellant failed to state a
claim upon which relief may be granted under Federal Rule of Civil Procedure 12(b)(6). For
instance, Appellant asserted that the mortgage at issue is the property of the bankruptcy estate, and
thus, Wells Fargo’s transfer of the equitable interest in the property to HMC violated the
Bankruptcy Code’s automatic stay provision. (Adversary Proceeding No. 17-1711, D.E. No. 1 ¶¶
78–83 & 154–56). As the Bankruptcy Court held, however, the mortgage is not the property of
Appellant or the bankruptcy estate, and the assignment of a mortgage and note do not violate the
automatic stay provision. (See id., D.E. No. 17 at 1:00:40–1:03:12 (citing In re Garcia, No. 10-
23707, 2011 WL 2551184, at *3 (Bankr. D.N.J. June 24, 2011); In re Ahmadi, 467 B.R. 782, 792
(Bankr. M.D. Pa. 2012); In re Cook, 457 F.3d 561, 568 (6th Cir. 2006); Kapila v. Atlantic
Mortgage & Investment Corp., 184 F.3d 1335, 1337 (11th Cir. 1999)). Similarly, Appellant’s
contentions that Wells Fargo lacked standing to file the proof of claim after the transfer is equally
meritless. As the Bankruptcy Court explained, Wells Fargo had standing to file the proof of claim
since Wells Fargo was the servicer of the loan and the foreclosing entity. (See Adversary
Proceeding No. 17-1711, D.E. No. 17 at 1:03:15–1:10:47); Fed. R. Bankr. P. 3001(b); In re
Merritt, 702 F. App’x 90, 94 (3d Cir. 2017) (“[[T]he authority of a servicer to file a proof of claim
is expressly authorized by the rules of court.” (quotation marks omitted)).

        Accordingly, the sixth factor weighs heavily in favor of dismissal. See, e.g., Mullarkey v.
Tamboer, No. 09-4518, 2009 WL 5205963, at *19 (D.N.J. Dec. 23, 2009); Mondelli v. Berkley
Realty Partners No. 244, LLC, No. 08-1582, 2008 WL 3843268, at *5 (D.N.J. Aug. 14, 2008),
aff’d sub nom. In re Mondelli, 349 F. App’x 731 (3d Cir. 2009).

        Conclusion. In short, Appellant’s appeal is simply without merit and she inexcusably
failed to prosecute this action for over ten months. Accordingly, the Court finds that the balance
of the Poulis factors weigh in favor of dismissing the appeal. An appropriate Order accompanies
this Letter Opinion.



                                                                         s/Esther Salas
                                                                         Esther Salas, U.S.D.J.




waste, credit for rental value of the mortgaged premises, usury, unjust enrichment, setoff, recoupment, non-compliance
with regulatory pre-requisites to foreclosure, and abatement of the mortgage debt”)). And in fact, Appellant raised,
and the state-court decided, almost all of these same issues. See Guiuan, 2016 WL 5400473, at *3. Moreover,
Appellant had a fair and reasonable opportunity to fully litigate these claims in the original action, having not only
vigorously litigated the foreclosure action, but then also having appealed the state court’s judgment all the way to the
New Jersey Supreme Court. See Wells Fargo Bank, N.A. v. Guiuan, 158 A.3d 1178 (N.J. 2017). Therefore, all these
claims are precluded by the preclusion doctrines, including the entire controversy doctrine. See, e.g., Coleman v.
Chase Home Fin., LLC, 446 F. App’x. 469, 472 (3d Cir. 2011).
                                                           6
